


Exhibit 10.6

 

2005-2007 Executive Strategic Incentive Plan

of Alderwoods Group Canada Inc.

 

Purpose

 

1.     The purpose of the 2005-2007 Executive Strategic Incentive Plan (the
“Plan”) of Alderwoods Group Canada Inc. (“AGCI”) is to motivate and reward the
AGCI senior management team for achieving the shareholder value objectives
approved by the Board of Directors (the “Board”) of Alderwoods Group, Inc.
(“AGI”).

 

Plan Type

 

2.               Under the Plan, the Participants (as defined below) will have
the opportunity to earn cash awards that will be payable by AGCI in accordance
with the terms of the Plan based on the attainment of increases in shareholder
value, as measured by the price of AGI common shares as hereinafter described.

 

Administration

 

3.               The Plan will be administered by the Compensation Committee of
AGI (the “Committee”).

 

4.               The Committee may delegate certain of its administrative
responsibilities to the President and Chief Executive Officer, the Executive
Vice-President and Chief Financial Officer and/or the Secretary of AGI.

 

5.               All determinations and decisions made by the Committee pursuant
to the terms of the Plan will be final, conclusive and binding on all persons,
including, without limitation, AGCI, its affiliates and subsidiaries, all
Participants in the Plan and their estates and beneficiaries.

 

6.               The Committee may, in its discretion, require a Participant’s
guardian or legal representative to supply it with evidence the Committee deems
necessary to establish the authority of the guardian or legal representative to
act on behalf of the Participant.

 

Eligibility

 

7.               The following employees of AGCI (each, a “Participant” and
collectively the “Participants”) will be designated as the “senior management
team” and will be eligible to receive payments under the Plan:

 

--------------------------------------------------------------------------------


 

Name

John S. Lacey

Paul A. Houston

Kenneth A. Sloan

Ross S. Caradonna

 

Performance Period

 

8.               The Performance Period (“Period”) for purposes of the Plan
shall be from August 1, 2005 to December 31, 2007 inclusive.

 

Currency

 

9.               All dollar amounts identified in this Plan are in U.S.
currency.

 

Earning of Awards

 

10.   Awards under the Plan will be earned based on achievement of the
threshold, target and “stretch” stock prices set forth in the matrix below (the
“Matrix”).  Following the end of the Period, the Committee will determine the
average stock price (using the closing sale price per common share as reported
on the NASDAQ National Market System or such other principal exchange on which
the common shares of AGI are then trading) of AGI common shares for the period
from December 1, 2007 to December 31, 2007 (the “Stock Price”).  If the Stock
Price is above the threshold level, an incentive pool (the “Incentive Pool”)
will be funded and distributed to Participants based on the level of achievement
of such Stock Price as set forth in the Matrix below.  Each Participant will be
assigned a percentage share of the earned Incentive Pool (each, an “Individual
Incentive Opportunity”) as set forth in paragraph 11 below.

 

 

 

Threshold

 

Target

 

Stretch #1

 

Stretch #2

 

Stock Price

 

$

17

 

$

18

 

$

19

 

$

20

+ 

Incentive Pool

 

$

5.6

m 

$

8.0

m 

$

9.6

m 

$

11.2

m+ 

 

(a)                                       If the Stock Price is between one of
the levels set forth in the Matrix, or if the Stock Price exceeds $20 (and is
otherwise not equal to an even dollar amount), then the Incentive Pool shall be
calculated using the following formula:

 

2

--------------------------------------------------------------------------------


 

The Incentive Pool = The Incentive Pool for the immediately preceding level +
(The amount by which the Stock Price exceeds the immediately preceding level as
set forth in the Matrix X (The Incentive Pool in the next highest level - the
Incentive Pool for the immediately preceding level)).

 

For this purpose, if the Stock Price is greater than $20, then for each dollar
increase in an AGI common share, the Incentive Pool will increase by $1.6
million.

 

(b)                                 Example #1: If the Stock Price is $17.20 per
share, then the Incentive Pool shall be equal to:

 

5.6m + (.20 X (8.0m - 5.6m)) = $6.08m

 

Example #2: If the Stock Price is $20.40 per share, then the Incentive Pool
shall be equal to:

 

11.2m + (.40 X (12.8m - 11.2m)) = $11.84m

 

(c)                                  There is no limit on the amount of awards
that can be earned under the Plan.

 

Pool Allocation

 

11.         Each Participant’s Individual Incentive Opportunity shall be as
follows:

 

Name

 

Allocation of
Incentive Pool

 

John S. Lacey

 

20

%

Paul A. Houston

 

35

%

Kenneth A. Sloan

 

25

%

Ross Caradonna

 

20

%

 

 

A Participant’s final award will be determined by multiplying (a) the Incentive
Pool as determined in paragraph 10 above by (b) the Participant’s Individual
Incentive Opportunity as set forth above.

 

3

--------------------------------------------------------------------------------


 

Award Payments

 

12.         No portion of the Incentive Pool will be payable if threshold
performance, as set forth in the Matrix, is not achieved or if AGI breaches any
of its financial covenants, debt repayment covenants or any other material
covenants of the outstanding debt instruments of AGI during the Period (which
covenants are not otherwise waived or cured pursuant to the terms of the
applicable covenants).

 

13.         If a Participant is terminated with Just Cause under any
circumstances, no payments shall be made to him under the Plan and all rights of
such Participant hereunder shall be immediately forfeited.

 

14.         If a Participant (i) is terminated without Just Cause, (ii) resigns
with Stated Good Reason, (iii) dies or (iv) becomes Totally Disabled prior to
the end of the Period, he shall be entitled to a pro-rata share of his
Individual Incentive Opportunity based on his service from August 1, 2005 to the
date of his termination, resignation, retirement, death or Total Disability and
the pro-rata share shall be determined by the Committee and payable by AGCI
after the end of the Period.

 

15.         Any award earned under the Plan will be paid by AGCI in cash, as
soon as possible after the completion of the Period, but no later than March 15,
2008.  Such payments will be subject to any federal, provincial, state and local
taxes, domestic or foreign, or other withholdings required by law or regulation.

 

16.         In the event of a Change in Control, the Incentive Pool and each
Participant’s Individual Incentive Opportunity will be calculated based on the
price of AGI’s common shares on the date of the Change in Control and all such
amounts shall immediately vest 100% and become payable to the Participants or to
their estates within 30 days of such Change in Control.  Such payments will be
subject to any federal, provincial, state and local taxes, domestic or foreign,
or other withholdings required by law or regulation.

 

Modifications

 

17.         Notwithstanding anything to the contrary contained in this Plan, if
the Committee determines that a change in the business, operations, corporate
structure or capital structure of AGI, the manner in which it conducts business
or other events or circumstances render the performance measure or the
applicable levels of performance to be unsuitable, the Committee may modify such
performance measure or the related levels of performance and the minimum
acceptable level of achievement, in whole or in part.

 

Plan Amendment, Suspension or Termination

 

18.   The Plan may be amended, suspended or terminated at any time by the Board
of Directors of AGCI upon the recommendation of the Committee.  Such

 

4

--------------------------------------------------------------------------------


 

amendment, suspension or termination will not, however, affect awards earned as
of the date of such amendment, suspension or termination.

 

Effective Date

 

19.         The effective date of the Plan shall be August 1, 2005.

 

Expiry

 

20.         If not previously expired by reason of a Change in Control, the Plan
will expire immediately after the award payments under the Plan have been made
to the Participants for the Period.

 

Retirement Benefit Consequences

 

21.         Incentive awards earned under the Plan will not be included within
the definition of compensation or earnings for purposes of calculating benefits
under or contributions to any pension, retirement or savings plan of AGCI, or of
its affiliates or subsidiaries.

 

Non-Transferability

 

22.         No rights under the Plan prior to the end of the Period may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, or pursuant to a
domestic relations order.

 

General

 

23.         If any provision of the Plan is held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining parts of the
Plan, and the Plan will be construed and enforced as if the illegal or invalid
provision had not been included.

 

24.         The determination of participation in the Plan and the cash payouts
under the Plan will be subject to all applicable laws, rules and regulations.

 

25.         The Plan is intended to constitute an “unfunded” plan for purposes
of providing incentive compensation.  With respect to any payments not yet made
to a Participant, the Participant’s rights shall be no greater than those of a
general creditor of AGCI, or its affiliates or subsidiaries.

 

26.         To the extent not preempted by federal law, domestic or foreign, the
Plan will be construed in accordance with and governed by the laws of the
Province of Ontario.

 

5

--------------------------------------------------------------------------------


 

Plan Definitions

 

27.         “Change in Control” means a Change in Control as defined in the
August 1, 2005 employment agreements between AGCI and each Participant.

 

28.         “Just Cause” means willful misconduct or willful neglect of duty by
the Participant, including, but not limited to, intentional wrongful disclosure
of confidential or proprietary information of AGCI, its affiliates or
subsidiaries, intentional wrongful engagement in any competitive activity
prohibited by the terms of the Participant’s employment agreement, and the
intentional material breach of any provision of the Participant’s employment
agreement.

 

29.         “Stated Good Reason” has the meaning set forth in the August 1, 2005
employment agreements between AGCI and each Participant.

 

30.         “Totally Disabled” means a physical handicap or medical condition
for which the Participant is receiving benefit payments under a long term
disability plan sponsored by AGCI, or its affiliates or subsidiaries.

 

6

--------------------------------------------------------------------------------
